837 F.2d 477
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Cesar BARRAZA, and Elgardo Osorio, a/k/a Ricky Osorio,Defendants-Appellants.
No. 87-2148.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1988.

Before ENGEL, CORNELIA G. KENNEDY and KRUPANSKY, Circuit Judges.

ORDER

1
Defendants Barraza and Osorio appeal from the district court's order which denied their motion for bail pending trial.  The district court has set a trial date of February 2, 1988.


2
A review of the relevant information reveals that the district court did not err in denying defendants' motion for release pending trial.  See 18 U.S.C. Sec. 3142(e).  Accordingly, the district court's denial of pre-trial bail is affirmed.